--------------------------------------------------------------------------------

EXHIBIT 10.2
  
PLEDGE AGREEMENT
 
This Pledge Agreement ("Agreement"), dated as of April 3, 2012, is executed by
and between Omair Khan (“Seller”), VelaTel Global Communications, Inc., through
its wholly owned subsidiary, Gulfstream Capital Partners Limited (collectively
“Purchaser”), and Horwitz, Cron & Armstrong, LLP, a California law firm.  Seller
and Purchaser and their respective officers, directors, shareholders, authorized
representatives and affiliates are collectively referred to as the “Business
Parties.”
 
RECITALS
 
A.   On the date hereof, the Business Parties have entered into a Stock Purchase
Agreement (“Purchase Agreement”) for Purchaser to acquire 75% of the outstanding
common shares of Zapna, ApS, a corporation organized under the laws of Denmark
(the “Company”).  Defined terms in the Purchase Agreement shall have the same
meaning as used in this Pledge Agreement.
 
B.   Pursuant to Section 1.5 of the Purchase Agreement, Seller has agreed to
pledge to Purchaser as collateral for certain obligations described in Section 7
of the Purchase Agreement (“Obligations”) (1) 6,000,000 Purchase Price Shares of
VELA Stock Seller is receiving as payment for the 75 Purchased Shares of Zapna
Stock Purchaser is acquiring, and (2) 25 shares of Zapna Stock, which represents
all shares of Zapna Stock owned by Seller except the Purchased Shares to be sold
to Purchaser (“Pledged Zapna Shares”).
 
C.   Pursuant to the Purchase Agreement, Purchaser shall issue to Seller or as
Seller directs 6,000,000 Purchase Price Shares of VELA Stock and shall deliver
such Purchase Price Shares to the Collateral Agent pursuant to this
Agreement.  Also, Seller shall deliver to the Collateral Agent pursuant to this
Agreement the 25 Pledged Zapna Shares (collectively “Pledged Securities”).
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
    
AGREEMENT
1.   Pledge.
 
(a)   Seller hereby pledges, as pledgor, to Purchaser, as pledgee, and grants to
Purchaser a first priority lien on and security interest in all of Seller's
right, title and interest in and to the Pledged Securities), together with all
proceeds from the sale of the Pledged Securities, all dividends paid in capital
stock respect of the Pledged Securities, and any property or securities
delivered to the record holder of the Pledged Securities in respect thereof in
the event of a merger or takeover of Purchaser by an unaffiliated third party
(collectively, with the Pledged Securities, "Pledged Collateral").
 
(b)   Seller hereby agrees to execute and deliver to the Collateral Agent (i)
the Pledged Securities, (ii) assignments separate from the Securities
substantially in the form of Exhibit A hereto, undated and appropriately
endorsed in blank, with respect to the Pledged Securities comprising the Pledged
Collateral and (iii) if legally required, such financing statements as the
Collateral Agent may reasonably request with respect to the Pledged Collateral
(or, if execution by Seller is not required pursuant to the applicable Uniform
Commercial Code, Seller hereby authorizes the Collateral Agent to file all
financing statements deemed necessary by Purchaser to perfect the security
interests granted hereunder), (iii) take such other steps as Purchaser may from
time to time reasonably request to perfect Purchaser's security interest in the
Pledged Collateral or any part thereof under applicable law, and (iv) after the
issuance of any arbitration award, to execute and deliver on behalf of Seller
such other documents of transfer as Purchaser or the Collateral Agent may from
time to time reasonably require to enable Purchaser to transfer the Pledged
Collateral into the name of Purchaser or the name of its nominee (all of the
foregoing collectively, the "Assignments").
  
 
1

--------------------------------------------------------------------------------

 
2.   Security for Secured Obligations.  The Pledged Collateral secures the
prompt and complete payment, performance and observance of the Obligations.
 
3.   Pledged Collateral Adjustments. If during the term of this Agreement: (a)
any non-cash dividend or distribution, reclassification, readjustment or other
change is declared or made in the capital structure of Purchaser, or any option,
warrant or similar instrument included within the Pledged Collateral is
exercised, or both, or (b) any subscription, warrants, options shall be issued
in connection with the Pledged Collateral, then Seller shall (i) promptly
deliver new, substituted and additional shares, warrants, options, or other
equity securities, issued by reason of any of the foregoing, and all
certificates and other instruments evidencing the same to Purchaser to be held
under the terms of this Agreement and shall constitute Pledged Collateral
hereunder, and (ii) promptly deliver to the Collateral Agent such additional
Pledged Collateral.
 
4.   Voting Rights. During the term of this Agreement, Seller shall have the
right to vote any Securities which form all or a portion of the Pledged
Collateral, to the extent such Securities may be voted, on all questions
presented to the holders of capital stock of company to which such capital stock
relates, and the Collateral Agent will deliver all necessary documents to allow
Seller to take such action upon Seller's request.
 
5.   Transfer of Pledged Collateral Subject to Pledge.  Seller shall have the
right to transfer ownership of any or all of the Pledged Collateral to any third
party, provided that such transferee(s) shall take such ownership subject to the
terms of this Agreement.  The Collateral Agent shall cooperate with Seller in
effecting any such transfer, subject to notice to Purchaser.
 
6.   Dividends and Other Distributions.  The Collateral Agent shall be entitled
to receive any and all stock dividends and other distributions paid in respect
of the Pledged Collateral which dividends and/or distributions shall be deemed
to be held in escrow if received by Purchaser and shall become part of the
Pledged Collateral upon receipt thereof.
 
7.   Release of Pledged Collateral.  Purchaser shall provide the Collateral
Agent a notice confirming the Closing Date the Purchase Agreement, which the
Business Parties expect will be no later than April 15, 2012.  Unless the
Collateral Agent has earlier received an Arbitration Notice in accordance with
Section 7 of this Agreement, the Collateral Agent shall release and deliver to
Seller such portion of the Pledged Collateral on each of the following milestone
dates:
 
(a)   6,000,000 Purchase Price Shares of VELA Stock 180 days after the Closing
Date of the Purchase Agreement.
 
(b)   25 Pledged Zapna Shares on the third anniversary following the Closing
Date of the Purchase Agreement.
 
8.   Forfeiture of Pledged Collateral.  If Purchaser believes Seller has
breached any representation or warranty giving rise to a right of
indemnification under Section 7 of the Purchase Agreement, Purchaser shall
deliver to Seller with a copy to Collateral agent an Arbitration Notice to
establish the amount of damages suffered by Purchaser and/or the Company as a
result of Seller’s Default.  The arbitrator shall serve a copy of his
arbitration award on the Collateral Agent, who shall abide the decision of the
arbitration award.
  
 
2

--------------------------------------------------------------------------------

 
  
9.   Termination.  This Agreement shall remain in full force and effect until
all of the Pledged Collateral has been either released to Seller in accordance
with Section 7 and/or forfeited to Purchaser in accordance with Section 8.  Upon
the termination of this Agreement as provided above, this Agreement shall
automatically terminate and all liens and security interests created hereunder
shall terminate and be released.  Upon termination, if any UCC-1 Financing
Statements were previously filed, the Collateral Agent shall file any UCC-3
Termination Statements releasing the lien and security interest created by the
Assignments.
 
10.   Agreements with and Duties of the Collateral Agent.
 
(a)   The Collateral Agent shall be under no duty to give the Pledged Collateral
held by it hereunder any greater degree of care than it gives its own similar
property.
 
(b)   If the Collateral Agent is permitted or required to deliver any of the
Pledged Collateral to any Business Party or Business Parties, the same shall be
mailed to the address specified by the Business Party(s) in this Agreement (or
to a new or different address subsequently specified to Collateral Agent by
writing from such Business Party).
 
(c)   Whenever authorization shall be provided by the terms of this Agreement
for the delivery of Pledged Collateral by the Collateral Agent to one or more
Business Parties and there is no express requirement hereunder for written
instructions from the applicable Business Party before such delivery is made,
the Collateral Agent may notify all Business Parties and, and in its sole
discretion, may defer return or delivery of Pledged Collateral until such
written requirement or consent is received from all of the Business Parties (or,
depending on the Collateral Agent’s requirements, from less than all of
them).  Where Collateral Agent determines to so defer delivery, the Collateral
Agent shall give written notice to the Business Parties of such determination.
 
(d)   It is expressly understood and agreed that under no circumstances shall
the Collateral Agent be required to pay or have paid to any Business Party(s)
any sum not representing proceeds from the sale of any Pledged Collateral that
may be delivered to the Collateral Agent.
 
(e)   The Collateral Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature (including copies of signature pages),
instrument or other document (in each case, whether a copy, facsimile or
original) which is given to the Collateral Agent pursuant to this Agreement,
without the Collateral Agent being obligated to undertake any action or
investigation to verify the truth or accuracy thereof.
 
(f)   The Collateral Agent may consult with and act relative hereto upon advice
of counsel of its own selection in reference to any matter connected herewith,
and shall not be liable to any of the parties hereto, or their respective legal
representatives, heirs, successors and assigns, for any action taken in good
faith on the advice of counsel or for any mistake of fact or error of judgment,
or for any acts or omissions of any kind taken or made in good faith unless
caused by its willful misconduct or gross negligence.
  
 
3

--------------------------------------------------------------------------------

 
  
(g)   The Collateral Agent shall not be responsible for, or have any duty to
inquire into, or be required to enforce any of the terms and provisions of any
document or agreement other than this Agreement and/or any arbitration award
issued pursuant to the Purchase Agreement.
 
(h)   If the Collateral Agent shall be uncertain as to its duties or rights
hereunder or if it receives instructions with respect to the Pledged Collateral
or any funds that may be derived from the sale or transfer of any Pledged
Collateral, which, in the Collateral Agent’s sole discretion, it determines to
be in actual or potential conflict with this Agreement or other instructions
that it has received, the Collateral Agent shall be excused from taking action
that it might otherwise be required to take, and its sole obligation shall be to
keep safely all property held in escrow until the uncertainty is resolved.  Such
uncertainty can be resolved by written and signed agreement among all affected
Business Parties or by order or judgment of an arbitrator or a court of
competent jurisdiction, naming the involved Business Parties as participants in
the action or proceeding brought to obtain judicial determination of the
involved uncertain duties and obligations, including but not limited to an
action for interpleader the Collateral Agent may commence under New York law.
 
(i)   The Collateral Agent makes no representation as to the validity, value,
genuineness or collectability of any portion or all of the Pledged Collateral
held by or delivered to it.
 
(j)   The Collateral Agent does not have and will not have any interest in the
Pledged Collateral or any funds that may be derived from the sale or transfer of
any Pledged Collateral, but is serving only as escrow holder and has only
possession thereof.
 
(k)   Each of Business Parties do hereby release the Collateral Agent from any
act done or omitted to be done by the Collateral Agent in good faith in the
performance of its duties hereunder, and each of Business Parties do hereby
jointly and severally agree to fully indemnify the Collateral Agent and its
directors, officers, employees and agents (the “Collateral Agent Indemnified
Parties”) for, and to hold each of them harmless from and against, any loss,
liability, claim, damage or expense (including reasonable attorneys’ fees and
expenses) incurred by the Collateral Agent Indemnified Parties, arising out of
or in connection with the Collateral Agent entering into this Agreement and
carrying out its duties hereunder, including the reasonable costs and expenses
of defending itself from any claim or liability; provided, however, that the
Collateral Agent Indemnified Parties shall not be entitled to indemnification
hereunder for losses, liabilities and expenses caused by the willful misconduct,
fraud or gross negligence of any of the Collateral Agent Indemnified Parties.
 
(l)   The Collateral Agent may resign at any time or be removed by the written
mutual consent of the Business Parties.  No resignation or removal of the
Collateral Agent and no appointment of a successor Collateral Agent, however,
shall be effective until the acceptance or removal of the Collateral Agent in
the manner herein provided.  In the event of the resignation or removal of the
Collateral Agent, the Business Parties shall in good faith agree upon a
successor Collateral Agent.  If the Business Parties are unable to agree upon a
successor Collateral Agent within fourteen (14) days after receipt of a notice
of resignation or removal is given, the Collateral Agent may deposit the Pledged
Collateral and any funds delivered to the Collateral Agent from the sale or
transfer of any Pledged Collateral with a court of competent jurisdiction and
may petition, at the sole expense of the Business Parties, a court of competent
jurisdiction for the appointment of a successor Collateral Agent.  Any successor
Collateral Agent shall execute and deliver to the predecessor Collateral Agent
and the Business Parties an instrument accepting such appointment and the
transfer of the Pledged Collateral and any funds delivered to the Collateral
Agent from the sale or transfer of any Pledged Collateral and agreeing to the
terms of this Agreement, and thereupon such successor Collateral Agent shall,
without further act, become vested with all the estates, properties, rights,
powers and duties of the predecessor Collateral Agent as if originally named
herein.
  
 
4

--------------------------------------------------------------------------------

 
  
(m)   Any law firm with which the Collateral Agent may merge or consolidate
shall be the successor Collateral Agent without further act.
 
(n)   At any time Purchaser can request the Collateral Agent to resign, the
Collateral Agent agrees to resign and another Collateral Agent acceptable to
both Seller and Purchaser shall be appointed as Collateral Agent.
 
11.   Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communications shall or may be given to any of the parties by any other party,
such notice or other communication shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or: (i) personal delivery
to the Party to be notified; (ii) when sent, if sent by electronic mail or
facsimile during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next business day; (iii) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) business day after deposit with a
worldwide recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt.  All communications
shall be sent to the respective Parties at their address as set forth on the
signature page, or to such e-mail address, facsimile number or address as
subsequently modified by Notice given in accordance with this Section.  If
Notice is given to VelaTel, Notice shall also be given to the Executive Vice
President Legal, General Counsel and Director of VelaTel delivered in the same
manner as to VelaTel at the address, facsimile number or e-mail address set
forth below
 
Kenneth L. Waggoner
Executive Vice President Legal, General Counsel and Director
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
San Diego, California 92130 USA
Facsimile: + (760) 359-7042
E-Mail:  kwaggoner@velatel.com
 
12.   Dispute Resolution.  Any dispute between the Parties to this Agreement
which arises out of or relates to this Agreement shall be submitted to binding
arbitration to be conducted by the  Judicial Arbitration and Mediation Services,
Inc. (“JAMS”), sitting in San Diego, California, for resolution by a single
arbitrator acceptable to both Parties.  If the Parties fail to agree to an
arbitrator within ten (10) days of a written demand for arbitration being sent
by one Party to the other Party, then JAMS shall select the arbitrator according
to the JAMS Rules for Commercial Arbitration.  The arbitration shall be
conducted pursuant to the California Code of Civil Procedure and the California
Code of Evidence.  The award of the arbitrator shall be final and binding on the
Parties and may be enforced by any court of competent jurisdiction.  The Party
prevailing in the arbitration shall be entitled to recover from the
non-prevailing Party its reasonable attorney fees and other costs and expenses
incurred in connection with the arbitration and/or any action to enforce the
results of the arbitration.
 
13.   Attorney Fees.  If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of this Agreement, the
prevailing Party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such Party may
be entitled.
  
 
5

--------------------------------------------------------------------------------

 
  
14.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Seller, Purchaser and their respective successors and assigns.
Seller’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor-in-possession of or for Seller.
 
15.   Governing law. This agreement shall be a contract made under and governed
by the internal laws of the state of California without regard to conflict of
laws principles that would require the application of the laws of any state
other than the state of California.
 
16.   Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but, if any provision of this Agreement shall be held to be prohibited or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
17.   Amendments, Waivers and Consents. No amendment to, modification or waiver
of, or consent with respect to, any provision of this Agreement shall in any
event be effective unless the same shall be in writing and signed and delivered
by Purchaser and Seller, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
18.   Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement. Any such counterpart which may
be delivered by facsimile transmission shall be deemed the equivalent of an
originally signed counterpart and shall be fully admissible in any enforcement
proceedings regarding this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have each caused this Pledge Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
  
 
6

--------------------------------------------------------------------------------

 
  
GULFSTREAM CAPITAL PARTNERS LIMITED
 
 
 
By /s/ Colin Tay                                                    
      Colin Tay, its Executive Director
   
4F-1 No. 102 Kuang Fu South Road
Taipei  106, TAIWAN
Facsimile: + (886) 2 2778-1534
E-Mail:  ctay@velatel.com
“SELLER”
 
 
 
/s/ Omair Khan                                                   
Omair Khan
 
Smedeholm 13 B
DK-2730 Herlev, DENMARK
E-Mail: okhan@zapna.com
   
HORWITZ, CRON & ARMSTRONG, LLP
 
 
 
By /s/ Lawrence M. Cron                                     
      Lawrence M. Cron, Principal
26475 Rancho Parkway South
Lake Forest, CA 92630 usa
Facsimile: + (1) (949) 540-6578
E-Mail:  lcron@hcalaw.biz
 

  

 
7

--------------------------------------------------------------------------------

 
  
ASSIGNMENT SEPARATE FROM CERTIFICATE
  
FOR VALUE RECEIVED, the undersigned, _________________________, does hereby
sell, assign and transfer unto HORWITZ, CRON & ARMSTRONG, LLP,________ shares of
________ (the Securities), standing in the name of the undersigned on the books
of said corporation and does hereby irrevocably constitute and appoint HORWITZ,
CRON & ARMSTRONG, LLP, as Agent, as the undersigned's true and lawful attorney,
for it and in its name and stead, to sell, assign and transfer all or any of the
Shares, and for that purpose to make and execute all necessary acts of
assignment and transfer thereof; and to substitute one or more persons with like
full power, hereby ratifying and confirming all that said attorney or substitute
or substitutes shall lawfully do by virtue hereof.
  
  
Dated: ____, 201_
 
 
[Seller]
 
 
__________________________________
 
 
[Authorized Representative]

 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------